Title: From George Washington to John Augustine Washington, 10 June 1778
From: Washington, George
To: Washington, John Augustine


                    
                        Dear Brother,
                        Camp near Valley forge June 10th 1778.
                    
                    I do not recollect the date of my last to you, but although it is not long ago, I cannot let so good an oppertunity, as Captn Turberville affords, slip me. Your favors of the 10th of April from Bushfield, and 8th of May from Berkeley, are both before me, and have come to hand, I believe, since my last to you.
                    We have been kept in anxious expectation of the Enemy’s evacuating Phila. for upwards of fourteen days; and I was at a loss, as they had Imbarked all their Baggage, Stores, &ca on Board Transports, and had passed all those Transports (a few only excepted) below the Cheveaux de Frieze, to acct for their delay; when behold on Friday last the additional Commissioners, to wit, Lord Carlisle, Govr Johnson, & Mr Willm Eden arrived at the City—whether this, heretofore, has been the cause of the delay I shall not undertake to say, but, more than probably, it will detain them for some days to come—they give out, as I understand, that we may make our own terms provided we will but return to our dependance on Great Britain; but, if this is their expectation, & they have no other powers than the Acts (which we have seen) give them, their will be no great trouble in manageing a negotiation; nor will their be much time spent in the business I apprehend. They talk, as usual, of a great reinforcement; but whether the situation of affairs between them and France will admit of this, is not quite so clear—my wishes lead me,  together with other circumstances, to believe that they will find sufficient employment for their reinforcements at least, in other Quarters—time however will discover, & reveal things more fully to us.
                    Out of your first and Secd draught by which we ought to have had upwards of 3500 Men for the Regiments from that State, we have received only 1242 in all. I need only mention this fact in proof of what other States do—of our prospects also—and, as a criterion by which you may form some estimate of our real numbers when you hear them, as I doubt not you often do, spoke of in magnified terms. From report, however, I should do injustice to the States of Maryland & New Jersey, were I not to add, that they are likely to get their Regiments nearly compleated.
                    The extreme fatigue & hardship which the Soldiers underwent in the course of the Winter, added to the want of Cloaths, &, I may add, Provisions, have rendered them very sickly, especially in the Brigade you have mentioned (of No. Carolina)—many deaths have happened in consequence—& yet the Army is in exceeding good Spirits.
                    You have, doubtless, seen a publication of the Treaty with France—the Message of the King of France by his Ambassader to the Court of London, with the Kings Speech to, and addresses of, Parliament upon the occasion—If one was to judge of the Temper of these Courts from these documents, War I should think must have commenced long before this, & yet the Commissioners (but we must allow them to lye greatly) say it had not taken place the 28th of April, & that the differences between the two Courts was likely to be accomodated—but I believe not a word of it—& as you ask my opinion of Lord North’s Speech & Bills, I shall candidly declare to you, that they appear to me, to be a compound of Fear, art, & villainy, & these ingredients so equally mixed, that I scarcely know which predominates.
                    I am sorry to hear of Billy Washingtons ill health, but hope he is recovered—Mrs Washington left this the day before yesterday for Mt Vernon. My love to my Sister & the Family is most sincerely offered, and I am with the truest regard and affection Yrs Most sincerely
                    
                        Go: Washington
                    
                